Gilfillan, C. J.
When the defendant, on cross-examination of plaintiff, a witness in his own behalf, asked him, “If you were not working for Jones, and didn’t consider Jones to owe you anything, why did you make Exhibit 3, and therein swear that you did the work for Jones, and that Jones owed you thereon $337?” the paper, though plaintiff had, on its being shown him, testified that he subscribed and swore to it, had not been introduced nor offered in evidence, nor did defendant then offer it, nor state that he intended to offer it, and the question was properly excluded. If a party desires to show the contents of a paper, and to cross-examine upon it, he must, if the writing be admitted, introduce it as part of his cross-examination. 1 Greenl. Ev. §§ 88, 463.
The judgment in the suit of plaintiff against Jones was not ad*541missible. The lien statement; the complaint in' that action, and the other papers signed by plaintiff, were admissible as his admissions or declarations. But the judgment was no admission or declaration of his, and, it being between other parties, it was no. evidence, in this action, of the facts on which it was based.
The testimony referred to in assignments of error 2, 3, and 4, though not entitled to much weight, was admissible. It tended to show defendant’s relation to the property on which the work sued for was done, and that he might be interested in having it done.
Order affirmed.
(Opinion published 55 N. W. Rep. 740.)